ion: L.;R. 'Thompson
County Auditor
Taylor County
Abllene, Texas,      Opinion No: O-2281
                     Re::Would-.an.aotof the legislature
                        ~.berequlred.before,TaylorCounty
                       :could.levy a~tax.for the estab-~
                         Ushment of a:.count health Wit?
                        :ContitruinnArticle t418f, Vernon's
                         $nn&ated?&vil~Statutes. ~~ ~'
pear Sir:
                 ,:, ~._;'
          Y&r,reqi~estfor:an oplnion.6f this Department,bye
                                   our attention. .Yourle,tter
letter dated.Apcil2!Ith~,has,~recelved
pad8 as fol-lows~!
        :%ere ie ~a'.strongsentiment ln.thls
    :County~,to-~establlsh
                       a qounty~health unit,
    whlch,cannotbe,done wZthout.the power to
    levy a tax.                        ,, '.

         z,"Under
                ~Art;~4436~1,;cotitles,~of'ndt
                                             le'ss
   ~,:
     than 22,200.nor.more.than,:22,500.
                                      are authorized
    -to levy a:t,aXnot to.exceed..ten,,cents:~~on*eaeh"
     one..hundreddollara:Por areatlnga':Countg,.'
     health unit.
         .?The,..State
                     Health.Departmenthas written
     our.Red.~:~Cross
                   secretary to~the ~effectthat's
     county.healthunit'oould, be created under
     Senate IjillNo: 47, passed,May 31, 1927, and
     refers to Section 10~of that biL1.
          !Artlcle 4436~.seems to apply only to
     Nolan County.,~so
                     far as we can~:,determlne
                                             from
     the census..
          "I am of the opinion that It would re-
     quire an act of the legislature before we
                                                                 r   .




Honorable L. R. .Thompson,page 2 '(O-2281)



         could levy a tax for the establishmentof a
         county health unit. Am I correct?"
          We find that the population of Taylor County,
aocording to the 1930 Federal Census, to be'41,023 in-
habitantal:oonsequently,Taylor.Countywould not come wlth-
in the provisions of Article 4436k2 Vernon's,ClvllSta-
tutes, .refered to In your request.
          the Acts of 1927;~FortlethLRglslaturs,First
Called Session, Chapter 42, established a State.Depart-
ment of Health, coneistlngof arState Board of Health, a
:StateHealth~Offlcerand his adminifitrative    staff, having
general powen and duties lm sed and authorlzed.bylta
 rovlsions~(.Article  4414a, 4 1 a, 4416a, 4417a, 4418a,
e418f, Vernon*6 Clvll~.Statutes '5 ‘whose purpose is to pro-
tect and promote the health of the people of'Texas.
        -Article4418a, .Sectlon6, Subdlvlslon.(3)of said
Act authorizes the-State'BoardofHealth to adopt rules,
not'lnoonslstentwith law, for its-own procedure, a copy of
which miles ~shallbe filed ln the,State-Departmentof Health.
        ~Artlole)14i8d:.Seotion a of said Act, provides that
the StateJealth Officer shall exercise all the'powersand
discharge ,a11the duties 'vestedby law'~ln~the:StateDepart-
ment of'lieieciltht
                that he ,shall.be'theexecutive head of 'theDe-
.partmentand shall have the power, with the &pproval~of.the
State Board of'&alth, to provide and~pronitilgatksuch admln-
lstrative,rulesand regulations-asmay be deemed Mcessary,
not lnconsistent.wlththe .lms .of.thlli'State,for the ef-
fective perfforrenceof the duties imposed by all laws upon
the State Department of Health.
         Artlole 4465a, being Section 11 of 'Chapter42 of
said pactsof 1927, provides that all laws relating $0 pub-
lic health, satiltatloti
                       and the control and prevention of
communlcable,'contaglous and Infectious dlaeases, ahall
remain ln force except where In confllot with the provisions
of said Act.
        ~Oenerally,the legislaturehas clearly plaoed the
power, which by the declared policy of this estateIn health
and Banltary regulations In protecting and promoting the
 health of its people, Is vested In the State Health Be-
 partment. While such matters are of concern to the Com-
 missioners'Court of the various counties, such agencies
 are courts of limited jurlsdlctlon~and'thelr powers are
 limited and controlledby the Constitutionand the laws
 aspas&Wby the Legislature.\
              .vPubllcmatters concerningthe
     people of the State at large In common with
     the Inhabitants of the given community are
     clearly..wlthln the sovereign jurlsdlctlon.of
     the State to be administeredby It In whole
     or In part, exclusively,  or concurrentlywith
     the local corporation,the separationof ad-
     ministrationdepending on the policy of the
     particularstate as said policy has developed
     as disclosed ln,lts laws, organic, statutory,
     anddecisions." "McQullllnMunicipal Corpora-
     U&II, Second Edition, Vol. l,,Sectlon 195, p.
        .
             In keeping with this policy, the legislature,by
.Article4423; Vernon's Civil Statutes, has provided for the
 the appointmentof a .countyhealth officer by the-Commls-
 sloners'Court .ofeach organized county. ,Artlcle4427 of
~sald statutes   requires'thecounty health officer, among
.otherduties, to aid and,assist the-State'Boardof Health
 ln all ,matters ~of local~quarantlne.,,lnspectlon,disease pre-
 vention and su&@esslon, vital and mortuary statistics,and
 general sanitationwithin his county; and he shall at all
 times:'reportto sald.~State   Board, In suchmanner and:.form
 as St shall prescribe, the presence of all contagious,in-
 fectious and dangerous epidemic diseases~wlthlnhis jurls-
 diction; . ... and he shall aid said State Board at-all times
 In the enforcement of Its proper rules.* regulations,requlre-
.mentsand ordinances, and In the enforcement of all sanitary
 laws and quarantine regulationswithin his jurisdiction."
          Article 4528a, of said statutes, authorizes the
Commlssloners~'Courtto employ~one or more Qraduate Regls-
tered nurses whose duty is to visit the public schools In
the county, investigate the health conditions and sanitary
surroundingsof such schools, cooperate.wlththe '&~itjr:organ-
ized Boaed of Health and local health authorities In general
and perform such other.and further duties as may be required
of them by the CommissionersCourt. Each of the foregoing
:HonorableL:R. Thompson, page 4 (O-2281)


'namedpersons, the County Health.Offltier
                                        and graduate nurse
o$'nurseswhere employed, in their relation to the health work
and ln cooperatlng.wlththe~stateBealth.Eepartment,could be
properly termed a~'"health~unlt."~
          Section 10, Senate Bill-~47,Acts bf 1927,,Fortleth
Leglslqture,First Called Sesslon,:?%apter.42,. Is found 'lncorpo-
rvltedudder Article 4418f, Vern~n~s~ClvllStatutes. This artl-
cle reads as follows:
         ;"It shall b& lawful for'the State T)epart-
     ment .ofHealth to accept donation& and contrl-
     butlons, to be expended In the lntePetit.ofthe
     public health and'thee'tiforcemkntof 'public
     health laws.. The Commisi!lone~:~Courtof;any
     County shall.have.theauthorit to appropriate.~
     and expend money from the general revenues-of'its
     .Countyfor and In behalf of publfc health and
     sanitationwithin lta ~County."‘
           The above statute specifically-authorizes the Com-
.mlasioneisCourt~of.thecounty t6.expend funds ,fromlts.ge~r&$
 revenhe fund for.coWty purposes for and In behalf of public
 health and .sanitatlon..Such provlslon contemplatesthe render-
-lng of financial aid in,.boop&ration
                                    with theIState:Health,.De-
partint ln.the admlWstr&tlon of the health and~sdnltitlon
 regulationsand the pq&ectlng of the public health-withinthe
 conflnes.ofthe county. ?lYhe enactment by the Jkglslatur~,of~
.ChapteP42;lncludlng ~Art;i'cle4418f, did not -rkpeal.ArtlOle
.4427,,&up@a, noFdoes-Article '4418f~supersqdeor ,lntinyway
eontemplate,expendltureof ~funds'b.y health.unlts.'orqersons
~uhoae furlotionsor~dutles,oonfllctrirlththe statutdry ~du~$les
 imposed 'uponth&County-Health .Offlcer..
          It'ls.'notpreemed that the admlnlst~atlverules
-andregulatlons,~promulgatedby.the State Health.Offlcerln
creating'whatthe Department terms a'"Cbunty~Heal~th.SJnlt",
Its purpose and functioning,ls.lnc6nslstent.wlththe per-
formance of duties imposed by law .uP6nthat Department. .We
are unable to flnd.where the legislaturehas defined the term
"CbutityHealth Unit", or that there Is any legal significance
attached to the use of the term.
               "The CommlsslonersCourt Is a creature of
     the State Constitution and Its powers are limited
     and controlledby the Constitutionand the laws as
Wonorable L. R. Tnompson, page 5 (9-2281)


     passed by the Legislature." Comralssloners
     Court vs..Wallace,15 S.W. .(2d)535, biting
     Constitution,Article 5,~Sec. 18; Baldwin
     vs. Travis County, 40 Tex.Clv.App.199, 88
     S;W. 480;:Seward vs. Falls County (Tex.Clv.App.)
     246 S.W. 728; Bland vs. Orr, 90 Tex. 492, 39 S.W.
     958.
          Article 8, Section 9'of the Constitutionof Texas,.
creates the five.separateclass,esof cons&ltutlonalfunds $d
fixes 'thelimit of funds to be r$lsed through taxatlon~by8ny
county, limiting the funds for county purposes or commonly
known as the Qeneral Fund to twenty-fivecents on the One Hun-
dred Dollars valuation In any one year. 'In the case of Carroll
v.~WlllI~P*,109 Texas 155, 202 S.W. 504, It was held that this
provlslon of th& Constitution also constituteda llmltatlon
on the expendituresfrom such fund.
          Although section 10 of the Act (Article 44181)
does not expressly authorize the areatlon'afa "County Health
Unit", it does authorize the'expenditureof funds from the
Deneral Fund of the oowty for and in behalf of public health
and sanitation In the county,
          It Is, therefore, the opinion of thi‘sxkpatiment
that Article 4418f, Vernon~9:Clvll~Statuteli,  authorizes.the
Commlanloners~Court to appropriate and expend qoneF from-
the general fund of the oounty for and in behalf of public-
health and lanItatlon within the county; -Such rtatute   doed
not place any control or limitation on such esperidltures  as
to how the money may be expended. .Stich  funds expended In
cooperationwith the:State~  Realbh Department in Its authorized
admlnistratiofi of the health and sanitation Ins of the State
#&thin the .oounty would meet the requirement of the statute.
No additionallee of'taxes~outsldeof the t%nstltutlonal
limit of tw&n+~flve cent8 6e the hund*d dolliir.valuatIon
($tl;~r~z;~~Sectlon 9 of the Constltutlon)Is .contemplated
              .
                                  YouIs verg truly
WmJRK:ewrbt                  ATTORREYQERERAL OFTEXAS
                             BY   s/'Wn. J.R. King
                                       Assistant
APPROVED May 13, 1940
Gerald C. Mann
Attorney General of 'Texas
APPROVED OPINION COMMIWE
By RWF, Chairman